Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 128-144 and 147-152 are pending.
Claims 145 and 146 are canceled.
	Claims 128-141, 149, and 150 are withdrawn.
	Claims 151 and 152 are newly added.
	Claim 142 is currently amended.
	Claims 142-144, 147, 148, 151, and 152 are under examination on the merits.

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claims 142-144, 147, and 148 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. Claims 145 and 146 are canceled.

Response to Arguments
	In Applicant Arguments, dated 10/26/2021, Applicant asserts that the teachings of Xu et al. do not support the argument that the claimed invention fails to satisfy the written description requirement of 35 U.S.C. 112(a). Specifically Applicant asserts that “Figure 4 of Xu, as referred to by the Examiner, clearly demonstrates that γδ-TCRs having significant variation in their CDR1/2/3 regions are still able to bind the same target (MICA in the case of Xu). Accordingly, the Examiner has not made a prima facie case of why the experimentally demonstrated species of the γδ-TCR of Fel1, which is shown in the Examples to bind to an HLA-A*24:02 molecule on an aberrant cell when said HLA molecule is in an HLA complex with at least a second HLA molecule, and wherein said aberrant cell is a cancer cell or a cell infected with a pathogen, is not adequately representative of the genus of γδTCR molecules comprising at least 90% identity to said γδTCR, as recited by amended claim 142… The present inventors have clearly demonstrated that the γδ-TCR of Fel1 is able to bind to an HLA-A*24:02 molecule on an
aberrant cell (See for example [00192], Fig. 2 and Table 3 of the specification). In view also of
Xu as discussed above, Applicant submits that the specification establishes a reasonable
structure-function correlation for the genus of sequences recited by amended claim 142… Accordingly, Applicant submits that one of ordinary skill in the art would recognize that
a description of a representative number of species of polypeptides encompassed by the pending
claims has, in fact, been provided by the present specification. As such, based on the Applicants’
disclosure, one of ordinary skill in the art could have reasonably concluded that the inventor had
possession of the claimed invention at the effective date of the instant application…”
	Applicant’s arguments have been fully considered but are not deemed persuasive. As indicated by Applicant, the γδ-TCR of Fel1, which comprises the γ-TCR polypeptide of SEQ ID NO: 4 and the δ-polypeptide of SEQ ID NO: 5, is able to bind to an HLA-A*24:02 molecule on an aberrant cell; however the issue with respect to written description in the instant case is that absent empirical determination, one skilled in the art would be unable to readily envision which 90% variants of the γ-TCR polypeptide of SEQ ID NO: 4 and the δ-polypeptide of SEQ ID NO: 5 may be paired such that the resultant γδ-TCR is capable of binding an HLA-A*24:02 molecule on an aberrant cell. Even though Xu et al. teach that γδ-TCRs having the ability to bind MIC may comprise different γ- and δ-polypeptide amino acid sequences, particularly in the γ- and δ-polypeptide CDR3 regions, this result does not establish a structure/function correlation that satisfies the written description requirement of 35 U.S.C. 112(a), at least because it is not known where variability in the γ- and δ-polypeptide amino acid sequences may be tolerated such that a variant γδ-TCR is capable of binding a particular ligand. As indicated in the Abstract of Xu et al., “γδT cells play important roles in bridging innate and adaptiveimmunity, but their recognition mechanisms remain poorly understood (emphasis added).” At p. 2414, Xu et al. explain that while the basis of αβ-TCR ligand recognition has been largely elucidated by 3D structures, the basis of γδ-TCR ligand recognition is not understood - “Little is known about the details of γδTCR ligand recognition mechanisms, because receptor-ligand pairs for this class of immunoreceptors have been difficult to identify. Unlike αβTCRs, for which there are dozens of 3D structures available that provide a wealth of detailed information (5), there are only three γδTCR structures currently known: an isolated human Vδ3 domain of unknown ligand specificity [ES204; Protein Data Bank (PDB) code 1TVD], the intact but ligand-free ectodomain of a humanVγ9Vδ2 TCR G115 (the predominant combination in the peripheral blood; PDB code 1HXM), and the murine γδTCR G8 bound to its nonclassical MHC class I ligand, H-2T22 (PDB1YPZ) (6–8). These structures are highly informative, showing, for instance, the expected high level of structural homology between αβ and γδTCRs. However, they provide little detail about how humanVδ1 TCRs recognize ligands or about γδTCR recognition in general. The murine G8:T22 complex structure, although showing an unusual recognition strategy dominated almost to exclusivity by a single complementary determining region (CDR) CDR3δ, may or may not recapitulate aspects of general γδTCR ligand recognition. Additional structures of human γδTCRs, with or without ligand, are, therefore, needed to elucidate molecular recognition mechanisms defining γδTCR specificity, which are needed to fully understand γδT cell-mediated immune responses.” A further complication in predicting γδ-TCR polypeptides that bind a particular ligand is that γδ-TCRs directed to different ligands appear to bind their respective ligands using different γδ-TCR components -“Here, we describe the crystal structure of an MIC-reactive Vδ1γδTCR (designated as δ1A/B-3; characterized clonally as Vγ1.4/Jγ2.3 and Vδ1/Jδ1) (10) determined at 3.0 Å resolution as a single-chain Fv (scFv) construct. While maintaining an overall fold similar to other γδTCR structures, the structure revealed a typical CDR conformations, particularly in the CDR3 regions of both Vγ and Vδ domains. This structure suggests a receptor recognition mode that is substantially different from murine G8:T22 complex interaction, where human δ1A/B-3 likely uses germline-encoded CDR1δ and CDR2δ loops but not variable CDR3δ residues for MIC antigen recognition.” Based upon these teachings, it is submitted that one skilled in the art would be unable to readily envision which 90% variants of the γ-TCR polypeptide of SEQ ID NO: 4 and the δ-polypeptide of SEQ ID NO: 5 may be paired such that the resultant γδ-TCR is capable of binding an HLA-A*24:02 molecule on an aberrant cell, and as such the rejection of the claims under 35. U.S.C. 112(a) have been maintained.

New Grounds of Rejection
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 151 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 151 recites the γ5 TCR polypeptide. Following a review of the specification, it appears that the instant SEQ ID NO: 4 is a γ5 TCR polypeptide; however the scope of the term “γ5 TCR polypeptide” is uncertain, because it is unclear which other amino acid sequences would qualify as a γ5 TCR polypeptide. For instance one skilled in the art would not be able to readily ascertain which amino acid variants of SEQ ID NO: 4 meet the limitations of a γ5 TCR polypeptide. Claim 151 also recites the δ1 TCR polypeptide. Following a review of the specification, it appears that the instant SEQ ID NO: 5 is a δ1 TCR polypeptide; however the scope of the term “δ1 TCR polypeptide” is uncertain, because it is unclear which other amino acid sequences would qualify as a δ1 TCR polypeptide. For instance one skilled in the art would not be able to readily ascertain which amino acid variants of SEQ ID NO: 5 meet the limitations of a δ1 TCR polypeptide. Applicant is advised that the rejection of claim 151 under 35 U.S.C. 112(b) may be overcome by amending the claim to recite “[t]he cell of claim 142, wherein said γ-TCR polypeptide is γ5 and said δ-TCR polypeptide is δ1, wherein said γ5 comprises SEQ ID NO: 4, and said δ1 comprises SEQ ID NO: 5.”

Conclusion
Claim 152 is allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642